     Case 3:16-cv-01094-LAB-LL Document 212 Filed 09/26/20 PageID.2387 Page 1 of 4



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   MICHAEL A. HARTSELL,           )                  No. 16-cv-1094-LAB-LL
                                    )
10           Plaintiff,             )                  ORDER STRIKING DEFENDANTS’
                                    )                  AFFIRMATIVE DEFENSE UNDER
11       v.                         )                  CAL. CIV. CODE § 3333.3
                                    )
12   COUNTY OF SAN DIEGO; SAN DIEGO )
     COUNTY DEPUTY SHERIFF          )                  Trial Date: 9/28/20 @ 1:00 pm
13   TRENTON STROH; DOES 1-15,      )                  Courtroom 14A
                                    )
14           Defendants.            )
                                    )
15
16         In 2015, San Diego County Sheriff’s Deputy Trenton Stroh used a police dog to
17   seize and retrieve a suspect, Plaintiff Michael Hartsell, who had fled into a thicket of bushes
18   during the chase. During the encounter with Hartsell, the dog bit and held him. Following
19   the initial deployment and bite—which the Court previously held to be subject to qualified
20   immunity—Deputy Stroh directed Hartsell to crawl out of the thicket. Hartsell did so with
21   the dog still attached to his arm. Stroh removed the dog once Hartsell was out of the thicket,
22   but Hartsell alleges that he suffered severe injuries to his arm from the dog’s reaction to
23   his attempting to move as Stroh directed while the dog was biting him. Hartsell was
24   subsequently convicted of conspiracy to distribute methamphetamine, admitting in his plea
25   agreement that the conspiracy extended through the date of his arrest.
26         As relevant to this order, Hartsell alleges a claim for negligence against the County
27   of San Diego and Deputy Stroh. Defendants assert a defense to that claim under Cal. Civ.
28                                                                           16-cv-1094-LAB-LL
     Case 3:16-cv-01094-LAB-LL Document 212 Filed 09/26/20 PageID.2388 Page 2 of 4



 1   Code § 3333.3, which bars recovery of damages “in any action for damages based on
 2   negligence” “if the plaintiff’s injuries were in any way proximately caused by the plaintiff’s
 3   commission of any felony, or immediate flight therefrom, and the plaintiff has been duly
 4   convicted of that felony.” There is no dispute that Hartsell was convicted of felony
 5   conspiracy to distribute methamphetamine, that the conspiracy continued up to and
 6   including the date of his arrest, and that his injuries occurred during and as a result of his
 7   flight. And Defendants contend that Hartsell’s injuries were proximately caused by his
 8   flight, not by the conspiracy itself. Dkt. 203 at 3 (“Plaintiff’s injuries were . . . proximately
 9   caused by his flight”).
10         That leaves only the question of whether Hartsell’s flight was “immediate flight”
11   from “commission of” conspiracy to distribute methamphetamine. The Court directed
12   briefing on this question, notifying the parties that it anticipated deciding the applicability
13   of § 3333.3 as a matter of law. Because the Court finds that Hartsell’s flight was neither
14   immediate nor from the commission of his felony, it STRIKES Defendants’ affirmative
15   defense based on § 3333.3. See Fed. R. Civ. P. 12(f).
16         As the California Court of Appeals has explained, voters considering Proposition
17   213, which included § 3333.3, were told that its purpose was to limit recovery for losses
18   suffered “while . . . fleeing from [a] crime scene.” Jenkins v. County of Los Angeles, 74
19   Cal. App. 4th 524, 531 (1999) (quoting ballot pamphlet for Proposition 213).1 In keeping
20   with this purpose, the Jenkins court found that flight from arrest isn’t the same as flight
21   from commission of a felony, even where a suspect/plaintiff fled while in possession of the
22   felony’s fruits. See id. at 535 (plaintiff who fled arrest in stolen vehicle not necessarily in
23
24   1
       Espinosa v. Kirkwood, 185 Cal. App. 4th 1269 (2010), which Defendants quote for the
25   proposition that § 3333.3’s scope more broadly covers “the flight to avoid apprehension
     for the crime,” doesn’t compel a different interpretation. The Espinosa court was
26   paraphrasing the same “flight from a crime scene” language while deciding the scope of
27   § 3333.3’s causation requirement, not its “flight” provision. To the extent the court
     intended the paraphrase to differ substantively from language it quoted elsewhere, that
28   formulation is dicta.
                                               -2-
                                                                                   16cv1094-LAB-LL
     Case 3:16-cv-01094-LAB-LL Document 212 Filed 09/26/20 PageID.2389 Page 3 of 4



 1   “immediate flight” from commission of the theft). Nor is flight only a few hours after
 2   commission of the crime necessarily immediate flight from commission of the felony. Id.
 3          Treating Hartsell’s flight as an immediate flight from commission of his crime would
 4   disregard these distinctions. There’s no contention that Hartsell was engaged in any acts in
 5   furtherance of the conspiracy when he fled—Defendants argue that Hartsell was using
 6   methamphetamine at the time, rather than distributing it. See Dkt. 203 at 4; see also Jenkins,
 7   74 Cal. App. 4th at 535 (defendant illegally operating stolen vehicle not necessarily fleeing
 8   from separate offense of stealing that vehicle). To the contrary, Hartsell’s conviction relied
 9   solely on his commission of an overt act nearly two months prior. See Dkt. 203-1 at 4. 2
10          Defendants are left to argue that any flight from arrest for a continuing conspiracy
11   is necessarily immediate flight from the commission of that offense. See Dkt. 203 at 5
12   (arguing that flight from arrest during ongoing conspiracy is always “immediately” from
13   felony’s “commission”). There’s a mechanical logic to declaring that a conspiracy covers
14   all moments between agreement and termination, so any flight from arrest in that time must
15   be “immediate” and from the commission of the conspiracy. But importing a doctrine
16   designed for statute of limitations analysis into a ballot initiative designed for another
17   purpose wouldn’t accord with voters’ intent. See, e.g., People v. Valencia, 3 Cal. 5th 347,
18   373 (2017) (“unreasonable to conclude” that voters intended to incorporate body of law by
19   reference without other indicia of intent). Here, the statutory language and ballot pamphlet
20   indicate that the voters’ intent was to limit § 3333.3’s flight provision to “immediate” flight
21   from the “crime scene.” Using an unrelated statute of limitations doctrine to treat all flight
22   as immediate and any place a conspirator may be as the “crime scene” would conflict with
23   that intent.
24
25
26   2
       To the extent Hartsell could have been convicted based on an overt act occurring at the
27   time of his arrest—and Defendants don’t point to any evidence to that effect—the Court
     declines to hold a mini-trial on that issue. Cf. King v. Ahrens, 16 F.3d 265 (8th Cir. 1994)
28   (purpose of Rule 608 is “to avoid holding mini-trials on peripherally related . . . matters”).
                                                  -3-
                                                                                  16cv1094-LAB-LL
     Case 3:16-cv-01094-LAB-LL Document 212 Filed 09/26/20 PageID.2390 Page 4 of 4



 1         Hartsell wasn’t in immediate flight from the commission of his crime when he was
 2   injured, so Cal. Civ. Code § 3333.3 doesn’t apply in this case. The Court exercises its
 3   discretion to find the affirmative defense based on that statute insufficient as a matter of
 4   law and STRIKES the defense. See Fed. Sav. And Loan Ins. Corp. v. Gemini Management,
 5   921 F.2d 241, 243 (9th Cir. 1990) (reviewing decision to strike affirmative defense for
 6   abuse of discretion); Fed. R. Civ. P. 12(f) (permitting court to strike affirmative defense at
 7   any time).
 8
 9         IT IS SO ORDERED.
10
11   Dated: September 26, 2020
                                                   HON. LARRY A. BURNS
12
                                                   Chief United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -4-
                                                                                 16cv1094-LAB-LL
